Citation Nr: 1635244	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  11-01 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for mechanical low back pain with degenerative changes at L5-S1.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran had honorable active duty service from January 1985 to November 1989, from December 1991 to October 1999, and from February 2007 to November 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which discontinued compensation for mechanical low back pain with degenerative changes at L5-S1 effective February 15, 2007, due to the Veteran's return to active duty, reassigned a 20 percent evaluation effective November 18, 2007, and reduced the rating to 10 percent, effective April 1, 2008.  This appeal ensued.

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge (VLJ) in June 2015.  A transcript is of record.  The Board issued a decision in August 2015 in which it restored the 20 percent rating assigned for the service-connected mechanical low back pain with degenerative changes      at L5-S1; the issue of entitlement to an increased rating for that disability was remanded for additional development.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

The Veteran's mechanical low back pain with degenerative changes at L5-S1 has not been manifested by forward flexion limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for mechanical low back pain with degenerative changes at L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letters in November 2006 and June 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  More specifically, the Veteran was asked in an October 2015 letter to provide information regarding all health care providers, both VA and private, who had treated him for his low back disability and VA made efforts to schedule the Veteran for a contemporaneous VA examination.  The Board notes that the Veteran did not respond to the October 2015 letter or to VA's second attempt to schedule an examination after he informed them he could not attend the first because he was out of town.  The Board finds that VA has attempted to accommodate the Veteran's schedule, but the Veteran did not fully cooperate with these efforts and has not asked VA to reschedule the second attempted VA examination.  The Board also notes that the duty to assist is    not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Accordingly,     the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App.  97 (2008) (holding that only substantial, and not strict, compliance with the terms of  a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage      or inflammation in parts of the system, to perform normal working movements 
of the body with normal excursion, strength, speed, coordination and endurance.    The functional loss may be due to absence of part or all of the necessary bones, 
joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Service connection was originally granted for mechanical low back pain with degenerative changes at L5-S1 in a January 2000 rating decision, which assigned    a noncompensable (zero) percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010, effective October 26, 1999.  A February 2005 rating decision increased the rating to 20 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242, effective August 20, 2001.  

The Veteran filed a claim for increased rating that was received on October 13, 2006.  The RO issued a rating decision in March 2007 that proposed a reduction    of the rating assigned for the service-connected mechanical low back pain with degenerative changes at L5-S1 to 10 percent.  The RO subsequently issued a    rating decision in January 2008, which is the subject of the current appeal, that discontinued compensation for mechanical low back pain with degenerative changes at L5-S1 effective February 15, 2007, due to the Veteran's return to active duty, reassigned a 20 percent evaluation effective November 18, 2007, and reduced the rating to 10 percent, effective April 1, 2008.  As noted in the Introduction, the Board subsequently restored the 20 percent rating, a decision that was effectuated in an August 2015 rating decision that reinstated the 20 percent rating for mechanical low back pain with degenerative changes at L5-S1 under Diagnostic Code 5242.  

In a May 2008 statement, the Veteran asserted that he was entitled to an increased rating for his service-connected lumbar spine disability because it negatively affects his ability to stay employed and that medications only masked his problem so he could work more at ease.  He reported that he had had to resign from his job the month prior in part because of his medical condition.  The Veteran reiterated this statement in an August 2008 letter, in which he noted that his lower back and shoulder condition caused him to resign employment and that he had hoped to utilize the vocational rehabilitation program but that he was disqualified because   of his reduced rating.  In his December 2010 VA Form 9, however, the Veteran reported that he had missed a scheduled VA examination because he was doing contract work in Iraq.  

The Veteran testified in June 2015 that he was able to do his current job (in security administration), but that his prior government job in engineering and maintenance had been too physically demanding.  He indicated that the job had been hard on    his back because he had to pick up and relocate heavy equipment and tools and that he found himself in awkward positions when he was making certain repairs.  The Veteran testified that he had quit that job because of his back.  He indicated that    he had not received much treatment for his back because of the nature of his job, which took him overseas, and that his current back problems included bending over, picking up heavy objects, repetitive motion, and doing maintenance.  The Veteran asserted that physical exercise was almost impossible and that his recovery time after such activities is pretty slow and that his back hurt.  He indicated that the recovery time depending on how severe the work was and that sometimes it took two or three days and that after four days, he would start to take medication.  The Veteran testified that standing for long periods of time was demanding and that his back really bothered him when he sat down or stood up for long periods of time.  He indicated that he restricted himself from moving too hard and that he had difficulty running one and one-half miles in less than 15 minutes, which was a requirement for him to stay on his current work contract.  The Veteran testified   that he always wore a back brace and that he self-treated in the form of medication.  The fact that the Veteran had limited his lifestyle because of his back and that he was limited in terms of occupation were also discussed.  

Disabilities of the spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present     when there is a disability of the spine."  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be rated separately from orthopedic manifestations under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).

In pertinent part, the General Rating Formula provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Ratings in excess of 20 percent are provided for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine (40 percent); for unfavorable ankylosis of the entire thoracolumbar spine (50 percent); and for unfavorable ankylosis of entire spine (100 percent).  38 C.F.R. § 4.71a.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

Note (2) of the General Rating Formula a provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

Alternatively, IVDS may be evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula).  This formula provides a 20 percent rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past  12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1).

The medical evidence in this case consists of a VA examination report conducted  in December 2006 and limited VA treatment records.  The Board again notes that VA made efforts to conduct a more contemporaneous VA examination, but was unsuccessful, and that the Veteran did not respond to a VA letter asking him to identify all VA and non-VA treatment he had received related to his back.  

During the December 2006 VA examination, the Veteran reported he had low back pain with symptoms that included stiffness in cold weather and with sleeping on his stomach; weakness with lifting heavy objects, and difficulty with running.  Pain occurred one time per day and lasted several hours.  Pain was localized and was aching, sharp and cramping in nature.  Pain was at a level six out of 10 and could  be elicited by physical activity and sleeping on his stomach.  It was relieved by   rest and medication.  At the time of pain, the Veteran could function without medication.  Most of the time he could function without medications, but at      times required anti-inflammatory medication.  Twice in the past, he was unable      to get around for a day.  The Veteran denied receiving any treatment for his back condition and that his condition caused incapacitation.  The condition affected  work performance due to difficulty lifting equipment or tools of greater than 50 pounds.  Physical examination revealed that the Veteran's posture and gait were within normal limits and that he did not require an assistive device for ambulation.  Examination specific to the thoracolumbar spine revealed no evidence of radiating pain on movement.  Muscle spasm was absent and no tenderness was noted.  There was negative straight leg raising test on the right and left.  There was no ankylosis of the lumbar spine.  Range of motion testing revealed flexion to 90 degrees; extension to 30 degrees; bilateral lateral flexion to 30 degrees; and bilateral rotation to 30 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of IVDS with chronic and permanent nerve root involvement.  Neurological examination of the lower extremities revealed that motor and sensory function were within normal limits.  The lower extremity reflexes revealed bilateral knee and ankle jerk of 3+.  The diagnosis was pending until x-rays were completed.  In the remarks section, it was noted that the effect of the condition on the Veteran's daily activities was difficulty doing more than 100 pushups or lifting greater than 50 pounds overhead without the feeling he may drop it.  In an addendum, the examiner indicated that there was no diagnosis due to normal physical findings and lack of supportive x-rays.  

In a March 2007 record, it was noted that due to the December 2006 VA examiner's response, attempts were made to have the Veteran return for a lumbar spine x-ray to confirm the established diagnosis of mechanical low back pain with degenerative change at L5-S1, and when the Veteran was found to be unavailable for return, a request was sent to the RO for a copy of the x-ray results that led to the established diagnosis.  The RO responded that no x-ray result was available to confirm the diagnosis, with guidance to deliver the report "as is."  It was noted that the case  was being delivered without additional diagnostics or request for clarification to   the examiner as a result.  

The Veteran was seen for an unscheduled visit at the VA outpatient clinic in Austin, Texas, in November 2007 with complaint of chronic back pain.  He had just returned from overseas.  The assessment was that he had just run out of medications.  In an addendum, it was noted that the Veteran informed a staff nurse he could not see the doctor and would call to make an appointment with his primary care physician.  

The preponderance of the evidence of record is against a finding that the Veteran       is entitled to a rating in excess of 20 percent for mechanical low back pain with degenerative changes at L5-S1 at any time during the appellate period.  The Board acknowledges the Veteran's subjective complaints related to his back, to include pain; problems with bending over, picking up heavy objects, repetitive motion, doing maintenance; standing or sitting for long periods of time; running; slow recovery time; and limitations to his lifestyle, and finds his assertions both competent and credible.  In order to merit the assignment of the next highest (40 percent) rating under the General Rating Formula for Diseases and Injuries of the Spine, however, forward flexion of the thoracolumbar spine must be limited to 30 degrees or less, or there must be evidence of favorable ankylosis of the entire thoracolumbar spine.  There is no indication that the Veteran's thoracolumbar spine was ankylosed at any time during the appellate period.  See VA treatment records; VA examination report.  Moreover, at worst, his thoracolumbar spine flexion was limited to 90 degrees, which is 60 degrees more than the minimum needed to support a 40 percent rating.  See December 2006 VA examination report.  For these reasons, a rating in excess of 20 percent under the General Rating Formula is not warranted for mechanical low back pain with degenerative changes at L5-S1.

Nor is a rating in excess of 20 percent warranted for mechanical low back pain with degenerative changes at L5-S1 under IVDS Formula.  First, the record does not reflect the Veteran actually suffers from IVDS.  Moreover, there is no evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  In fact, the Veteran denied experiencing any incapacitating episodes during the December 2006 VA examination.

Consideration has been given to any functional impairment and any effects of pain on functional abilities due to the Veteran's service-connected mechanical low back pain with degenerative changes at L5-S1.  The Board acknowledges the subjective complaints noted above, as well as the Veteran's report at the time of the December 2006 VA examination that most of the time he could function without medications, but at times required anti-inflammatory medication, and that twice in the past, he was unable to get around for a day.  There was no objective evidence of radiating pain on movement, muscle spasm, or tenderness, and the VA examiner specifically reported that joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  In    this case, the Board does not find any additional functional loss of use which is    not contemplated by the assigned 20 percent rating.  The Veteran has described functional limitations which are contemplated in the schedular criteria, see 68 Fed. Reg. 51,454, and the Veteran himself has not described additional motion loss or functional impairments during flare-ups which meets or more nearly approximates the criteria for a higher rating.  In light of the foregoing, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected mechanical low back pain with degenerative changes at L5-S1 is not warranted based on functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca, 8 Vet. App. at 204-06.

The Board has also considered whether the Veteran's service-connected mechanical low back pain with degenerative changes at L5-S1 manifests any associated objective neurologic abnormalities so as to warrant a separate rating under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note (1).  At the time of the December 2006 VA examination, however, there was no evidence of radiating pain on movement and neurological examination of the lower extremities revealed that motor and sensory function were within normal limits and reflex testing revealed bilateral knee and ankle jerks were 3+ in the lower extremities.  For these reasons,  a separate rating for neurological abnormalities is not warranted in this case.  

The Board has considered whether the Veteran's disability presents an exceptional  or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration   of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2015).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In this case, the Veteran's disability picture is not so unusual or exceptional in    nature as to render the schedular evaluation assigned for his service-connected mechanical low back pain with degenerative changes at L5-S1 inadequate.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability and interference with weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's  disability picture, and referral for extraschedular consideration is not warranted. 

Finally, the Veteran has not alleged and the evidence does not suggest that he is unemployable as a result of service connected disability.  Rather, the Veteran reported in his December 2010 VA Form 9 that he had missed a scheduled VA examination because he was doing contract work in Iraq, and he testified in        June 2015 that he was able to do his current job (in security administration).  Accordingly, no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009)          is warranted.  




ORDER

A rating in excess of 20 percent for mechanical low back pain with degenerative changes at L5-S1 is denied.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


